Under an indictment for murder, appellant was convicted of the offense of manslaughter; punishment fixed at confinement in the penitentiary for two years.
The term of court closed on the 2nd day of December. The statement of facts was filed on the 2nd day of April following, which is more than ninety days after adjournment of court; too late to authorize its consideration. King v. State,82 Tex. Crim. 145 and authorities therein collated. The same is true of the two bills of exceptions found in the record. Moreover, they consist of the transcription of the stenographer's notes in question and answer form. See Jetty v. State,90 Tex. Crim. 346, 235 S.W. Rep., 589; Huey v. State,90 Tex. Crim. 400, 235 S.W. Rep., 887; Rylee v. State,90 Tex. Crim. 482, 236 S.W. Rep., 744.
We will add that we have examined the statement of facts which is furnished and the bills of exceptions in the light thereof. That the appellant was the author of the homicide is established without controversy. His defensive theories of manslaughter and self-defense were presented to the jury in the main charge, supplemented by special charges framed by counsel for appellant, which were adequate to safeguard his rights and properly guide the jury in the solution of the issues of fact.
The judgment is affirmed.
Affirmed.